UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission file number: 33-92990; 333-202583 TIAA REAL ESTATE ACCOUNT (Exact name of registrant as specified in its charter) NEW YORK(State or other jurisdictionof incorporation or organization) NOT APPLICABLE(I.R.S. Employer Identification No.) C/O TEACHERS INSURANCE ANDANNUITY ASSOCIATION OF AMERICA, NEW YORK 10017-3206 (Address of principal executive offices, including zip code)Registrants telephone number, including area code: (212) 490-9000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x PART I. FINANCIAL INFORMATION ITEM 1. UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS. INDEX TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTSTIAA REAL ESTATE ACCOUNTMarch 31, 2015 Page Consolidated Statements of Assets and Liabilities 3 Consolidated Statements of Operations 4 Consolidated Statements of Changes in Net Assets 5 Consolidated Statements of Cash Flows 6 Notes to the Consolidated Financial Statements 7 Consolidated Schedules of Investments 20 2 TIAA REAL ESTATE ACCOUNTCONSOLIDATED STATEMENTS OF ASSETS AND LIABILITIES(In millions, except per accumulation unit amounts) March 31,2015 December 31,2014 (Unaudited) ASSETS Investments, at fair value: Real estate properties (cost: $11,138.0 and $11,309.0) $ 12,923.5 $ 13,139.0 Real estate joint ventures and limited partnerships(cost: $2,427.9 and $2,583.5) 3,315.1 3,379.6 Marketable securities: Real estate related(cost: $1,423.1 and $1,400.2) 1,875.9 1,818.4 Other(cost: $4,581.1 and $3,831.1) 4,581.3 3,831.1 Convertible note receivable(cost: $100.0) 100.0  Total investments(cost: $19,670.1 and $19,123.8) 22,795.8 22,168.1 Cash and cash equivalents 10.0 36.5 Due from investment manager 8.3 7.2 Other 188.7 196.9 TOTAL ASSETS 23,002.8 22,408.7 LIABILITIES Mortgage loans payable, at fair valueNote 5(principal outstanding: $2,137.3 and $2,337.5) 2,192.3 2,373.8 Accrued real estate property expenses 166.5 165.5 Other 30.2 40.4 TOTAL LIABILITIES 2,389.0 2,579.7 COMMITMENTS AND CONTINGENCIES
